     Case 1:19-cv-00963-JTN-RSK ECF No. 9 filed 01/10/20 PageID.78 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION
                              ____________________

ELIZABETH ROSE WHITE McDONNELL,

              Plaintiff,                                    Case No. 1:19-cv-00963
v.
                                                            Hon. Janet T. Neff
KALAMAZOO COUNTY, and STEPHANIE
MOORE WILLIAMS and JULIE ROGERS
in their official and individual capacities,

              Defendants.


 PINSKY, SMITH, FAYETTE & KENNEDY, LLP                    KELLER THOMA, P.C.
 Katherine Smith Kennedy (P54881)                         Thomas L. Fleury (P24064)
 Attorneys for Plaintiff                                  Gouri G. Sashital (P64628)
 146 Monroe Center Street NW, Ste 805                     Kathryn E. Jones (P75431)
 Grand Rapids, MI 49503                                   Attorneys for Defendants
 (616) 451-8496                                           26555 Evergreen Road, Suite 1240
 Fax: (616) 451-9850                                      Southfield, MI 48076
 kskennedy@psfklaw.com                                    (313) 965-0857
                                                          Fax: (313) 956-4480
                                                          tlf@kellerthoma.com
                                                          gsr@kellerthoma.com
                                                          kej@kellerthoma.com


                DEFENDANTS’ AMENDED AFFIRMATIVE DEFENSES

        NOW    COME        Defendants,   KALAMAZOO         COUNTY, STEPHANIE MOORE

WILLIAMS and JULIE ROGERS (collectively “Defendants”), by and through their attorneys,

KELLER THOMA, P.C., and for their Amended Affirmative Defenses, submit the following:

        1.    The Complaint fails to state a claim upon which relief may be granted.

        2.    Plaintiff’s claims against Defendants are barred by the doctrine of qualified

immunity.

        3.    Plaintiff has not been deprived of a constitutionally-protected right.
  Case 1:19-cv-00963-JTN-RSK ECF No. 9 filed 01/10/20 PageID.79 Page 2 of 4



       4.      Plaintiff was an “at will” employee and had no protected property interest in

continued employment.

       5.      Plaintiff was given all process that was due.

       6.      Plaintiff’s claims against the Individual Defendants in their official capacity are

barred because they did not act pursuant to an official custom or policy that was the moving force

behind Plaintiff’s alleged constitutional injury.

       7.      Plaintiff’s claims against the Individual Defendants in their official capacity are

barred because the claims are redundant of the claims brought against Defendant Kalamazoo

County.

       8.      Plaintiff’s claims against Defendant Kalamazoo County are barred by the holding

in Monell v. Department of Social Services, in that Defendant County did not have an official

custom or policy that was the moving force behind Plaintiff’s alleged constitutional injury.

       9.      Plaintiff’s claims are barred on the grounds that they cannot demonstrate that any

of Defendant’s legitimate reasons for their actions were pretext of discrimination and/or retaliation

under any theory of liability alleged in Plaintiff’s Complaint.

       10.     Plaintiff’s claims of wrongful discharge in violation of public policy fail because

her exclusive remedy is the Whistleblower’s Protection Act. Dolan v. Continental Airlines, 454

Mich. 373, 383, 563 NW2d 23 (1997).

       11.     Plaintiff’s claims fail, in whole or in part, because she did not engage in activity

protected by law.

       12.     Plaintiff cannot show a causal connection between the alleged protected activities

and any alleged adverse employment action.




                                                    2
  Case 1:19-cv-00963-JTN-RSK ECF No. 9 filed 01/10/20 PageID.80 Page 3 of 4



       13.      Defendants’ actions were, at all times, motivated by legitimate, non-discriminatory

and/or non-retaliatory reasons.

       14.      Plaintiffs are not entitled to actual and/or exemplary damages or court costs and

attorneys’ fees because any violation of the Michigan’s Open Meetings Act by the Defendants, to

the extent such exists, was not intentional.

       15.      Plaintiff is otherwise barred or estopped from maintaining a breach of contract

claim by her own failure to perform and/or misconduct.

       16.      Upon information and belief, Plaintiff suffered no damages, has failed to diligently

mitigate her alleged damages, or her alleged damages are de minimis.

       17.      The proximate cause of any injury or damages to Plaintiff, if any, was not action

by Defendants.

       18.      Defendants reserves the right to assert additional affirmative defenses based on the

discovery of facts not presently known, including but not limited to, after-acquired evidence and

resume fraud.

       WHEREFORE, Defendants request that the instant action be dismissed with prejudice,

and with costs, and if warranted, sanctions awarded to Defendants.

                                                      Respectfully submitted,

                                                      KELLER THOMA, P.C.

                                                      By:     /s/ Thomas L. Fleury
                                                             Thomas L. Fleury (P24064)
                                                      Attorneys for Defendants
                                                      26555 Evergreen Road, Suite 1240
                                                      Southfield, MI 48076
                                                      (313) 965-0857(313) 965-4480 (Fax)
                                                      tlf@kellerthoma.com
Dated: January 10, 2020



                                                 3
  Case 1:19-cv-00963-JTN-RSK ECF No. 9 filed 01/10/20 PageID.81 Page 4 of 4



                                CERTIFICATE OF SERVICE

I hereby certify that on January 10, 2020, I electronically filed the foregoing paper, Defendants’
Amended Affirmative Defenses with the Clerk of the Court using the ECF system which will send
notification to all counsel of record.



                                             By:    /s/Thomas L. Fleury
                                                    Thomas L. Fleury (P24064)




                                                4
